Citation Nr: 1531464	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The appellant performed active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with Reserve components (both Army and Air Force) at various times from April 1984 to April 2004. Various DD (Defense Department) Forms 214 and an NGB (National Guard Bureau) Form 22 confirm some of the dates of ACDUTRA, including from October 15, 1984 to November 30, 1984 and from November 26, 1991 to December 17, 1991. Also of record are two AF (Air Force) Forms 938, Request and Authorization For Active Duty Training/Active Duty Tour, which reflect that he was called to active duty under Title 10, U.S.C. (United States Code) from April 21 to May 9 and from August 19 to 28, 2003 The AF Forms 938 reflect that his duty status during these periods was "AD Support of Contingency." The Board deems his duty status during these two duty periods to be ACDUTRA.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. It was most recently before the Board in December 2013 when it was remanded for additional development.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess v. Nicholson, 19 Vet. App. 473, 484  (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to establish "veteran status": 1) serve on active duty; 2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or 3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478  (1991). 

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172   (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419  (1998); Paulson v. Brown, 7 Vet. App. 466, 470   (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRAservice alone. 38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324. 

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

 Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40  (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period). Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 45-46   (2010). If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation. Paulson v. Brown, 7 Vet. App. 466, 470   (1995). 

As noted, establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. 167. "Aggravated" under 38 U.S.C.A. § 101(24)  has the same meaning as "aggravated" under 38 U.S.C.A. § 1153  -"a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." 24 Vet. App. at 172-173. Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. 

 Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in section 1153 and incorporated by section 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA. 24 Vet. App. at 173-174. This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id.   

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B)  means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA. 24 Vet. App. at 174. The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease). 24 Vet. App. at 175. There is no shifting burden as there is when the presumptions of soundness and aggravation apply. Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102  (2013). Id. 

Unfortunately, another remand necessary as the record still does not have sufficient information to decide the claim. The VA medical opinions provided in this case are not sufficient to make an informed decision, and therefore further opinion is necessary. See 38 C.F.R. § 4.2 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is insufficient evidence to decide the case).  The opinion obtained in 2014 does not adequately address the matter of whether a back disability became aggravated during service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records dated since April 2014.

2. Then, obtain a VA medical opinion addressing the issue of whether the Veteran's back disability became aggravated during service. The entire claims file must be made available to the clinician rendering the opinion. The Veteran need not be scheduled for an examination unless the clinician finds one necessary in order to render an informed opinion.

The clinician must render the following opinions:

Whether it is as likely as not that the Veteran's back disability pre-existed any period of service; and, if so, whether it is as likely as not that the Veteran's back disability was worsened (beyond its natural progression) during such service and whether it is at least as likely as not that such worsening was caused by ACDUTRA.

Complete explanations must be provided for both opinions. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full. If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




